Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD Page 1 of 6

Chul Action No. 4:/8-cv-4543

United States Courts
John Burke and Joanna Burke | Souther Peet Texas
46 Kingwood Greens Dr | SEP 18 2019
Kingwood, Texas 77339 7 Da. beg
Tel: 281 812 9591 | * Bradley, Clerk of Court

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

Civil Action No. 4:18-cv-04543
|

|

Joanna Burke and John Burke PLAINTIFFS MOTION TO CLARIFY

ORDER (DOC. 50)
Plaintiffs,
vs. .

Hopkins Law, PLLC, Mark Daniel
Hopkins and Shelley Luan Hopkins,

Defendants.

 

PLAINTIFFS MOTION TO CLARIFY ORDER (DOC. 50)

Plaintiffs Joanna & John Burke (“Plaintiffs”) question the facts and statements

of the Honorable Judge Bray at the conference as grossly incorrect and as a result
denied the Burkes due process. The Burkes seek clarification; (i) if this Court is
allowed to unilaterally change a status conference into a motion hearing without
notice, and; (11) if Judge Bray still holds true his opinion that the Burkes have not
answered the Motion to Dismiss, and (iii) the Burkes seek clarification if this hearing
is now deemed void due to a breach of the Burkes constitutional rights to a fair and

y
Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD_ Page 2 of 6

Civil Aetion No. 4:18-cy-4543

impartial hearing - based on the facts before the Court - which in this case have not
even been acknowledged nor read, and; (iv) that the response due per the Courts
Order (Doc. 50) by the Burkes can be set-aside as they have spent the last 8 days.
trying to obtain and then review the transcript, trying to make sense of the hearing,
and now spending time prepare and submit this motion, and finally (v) if the Court
will reimburse the Burkes costs associated with obtaining the transcript and audio
for this hearing which was necessary considering (a) the potential] for dismissal of
the case without due process (b) the fact Joanna Burke noticed the court she was
hard of hearing and that unlike the prior conference with Judge Bray, he did not put
on his microphone. Also, Hopkins intentionally mumbled his answers, knowing

Joanna Burke would not be able to hear his replies.

Background
The Burkes attended a ‘status conference’ with the Hon. Magistrate Judge
Peter Bray presiding on September 10, 2019. The Burkes, and also opposing counsel,
believed this status conference would be a hearing to discuss discovery and
reschedule the scheduling order. The Burkes reference the official transcript report
- which the Burkes requested an expedited order for the very next morning (but took
several days to arrive) due to (i) the bizarre events that unfolded at this hearing and

(ii) the short.time the Burkes were given during this hearing to reply to a Motion to
Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD Page 3 of 6

ret A midonan hfe, 0 PO may AEAD
Civil Action No. 4: f&-cv-4543

Dismiss (See Doc. 50), despite objections by the Burkes due to Joanna Burkes
medical needs and the Burkes other legal deadlines’.

The conference, however, was unilaterally and without notice,
changed to a ‘motion hearing’

If the Court reviews Doc. 52, starting at p. 29, you will note even Hopkins
questions the “scheduling order” and “deadlines”... This is also what the Burkes had
spent days before preparing to discuss and were confused by the unilateral change
to a motion hearing, which was thrust upon them without notice.

The Burkes are confused and seek clarification |
from this honorable court.

This motion is to address the quizzical events that took place, in particular the
claims that the Burkes had not answered the Motion to Dismiss. (Doc. 52, p. 21+)
The fact is, the Burkes did answer the Motion to Dismiss (Doc. 32). Hopkins knew

the Burkes had answered the Motion to Dismiss as they had replied to the Burkes

 

' The court would also deny the Burkes request in court for an extension of time to reply to the
courts demands at the hearing and memorialized in Doc. 50., which is due by [and we assume ‘or
on’] September 30, 2019. The Burkes would now summarize their future diary for the court;
(a) Joanna Burke is scheduled for a pre-operation eye-surgery meeting on September 17",
2019.
(b) The Burkes have a reply brief to prepare and submit to the Fifth Circuit on September 25",
2019. Hopkins lied again when he said this case on appeal “was fully briefed”. See p. 18,
Doc. 52; “MR. HOPKINS: Judge Hittner signed the Motion to Dismiss in the Ocwen filing.
That case is now fully briefed at the Fifth Circuit. And we're waiting on their opinion.”
(c) Joanna Burke is scheduled for the eye operation on September 26", 2019.
Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD Page 4 of 6

Civil Action No. 4:18-ev-4443

“MR. BURKE: You know, it's just that I'm still a little bit confused that
based on one submission by ourselves, this case continues until it stops.

THE COURT: Uh-huh.

MR. BURKE: I just feel that after all we've put into this and we've been
driven by Hopkins and Deutsche Bank, supposedly, and nothing of that
is being considered. We've been denied the opportunity. It's stopping
mid-stream. We're being thrown off. .

THE COURT: Nobody is throwing you off at this point, sir.

Listen, ma'am, hold on. I'm going to explain it to you one more time
because I truly want you to walk out of here understanding. I do. That's
why I called you in here. I wasn't going to just, you know - like I said,
I could have just taken his motion, read it, saw that you didn't
respond and concluded under the Local Rules, Local Rule 7.1, if
I'm not mistaken, that says if you don't respond, you don't oppose
it. And I could have just dismissed your case..."

But as the Burkes have advised, Docs 32 and 34 have clearly not been read by
the Court, prior to the hearing, or these incorrect statements would not have been
(
made. In summary, due process has been denied and the Burkes object that their
constitutional rights to a fair hearing, once again, has been tainted by this Court and
now respectfully request an expedited response to their questions.
In the words of Justice Gorsuch, who was recently at the investiture in Austin

of Justice Brett Busby to the Supreme Court of Texas;

“Civility and Justice in American Courts should be paramount.
Lawyers cost too much. Getting to trial takes too long. Juries promised
by the Constitution are rarely used.”
Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD Page 5 of 6

“tee EA adding AT 6. FB ans SAD
Chal Action No. 42) &-ev-ds43

Justice Gorsuch concludes;

“We got this thing called a Constitution, right? And it starts with the
three words, ‘We the People’ — not ‘We the judges,’ not ‘We in
Washington,’ not ‘We nine old folks’ are going to rule the country.”

RESPECTFULLY submitted this 17" day of September, 20197.

I declare under penalty of perjury that the foregoing and
following is true and correct. (28 U.S.C. § 1746 - U.S. Code.)

than Egute

a

 

Joanna Burke / State of Texas
Pro Se

I declare under penalty of perjury that the foregoing and
following is true and correct. (28 U.S.C. § 1746 - U.S. Code.)

N0.

John Boyke / State of Texas
Pro Se

46 Kingwood Greens Dr
Kingwood, Texas 77339

Phone Number: (281) 812-9591
Fax: (866) 705-0576

Email: kajongwe@gmail.com

 

Today is Constitution Day, it was signed 232 years ago.
6
Case 4:18-cv-04543 Document 54 Filed on 09/18/19 in TXSD_ Page 6 of 6
Civil Action No. 4:28-cv-4544
CERTIFICATE OF SERVICE

We, Joanna Burke and John Burke hereby certify that on September 17, 2019, we
posted the attached document via USPS Priority Mail to the US District Court;

Clerk of Court
United States District Court
515 Rusk St

Courtroom 703, 7" Floor
Houston TX 77002

And also served copies to the following parties, by USPS Mail:

Mr. Mark Hopkins,

Mrs. Shelley Hopkins

& Hopkins Law PLLC
Hopkins Law PLLC

3809 Juniper Tree, Suite 101
Austin, TX 78738
